Citation Nr: 0519279	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  98-00 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to revocation of the forfeiture of the 
appellant's rights to Department of Veterans Affairs (VA) 
benefits under the provisions of 38 U.S.C.A. § 6103(a) (West 
2002).  


REPRESENTATION

Appellant represented by:	David L. Bourgoin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The appellant's spouse was killed in action in August 1945, 
while in the service of the Armed Forces of the United 
States.

In April 1960, the Board of Veterans' Appeals (Board) 
affirmed a determination by the Board on Waivers and 
Forfeitures that the appellant had forfeited her rights to VA 
benefits under 38 U.S.C. § 3503(a) (38 U.S.C.A. § 6103(a)).

This appeal is before the Board from a determination by the 
Manila, Philippines, VA Regional Office (RO), which denied 
reopening the claim for revocation of the forfeiture declared 
against the appellant.  The appellant's Notice of 
Disagreement was received at the RO in February 1988.  A 
Statement of the Case was not provided until November 1997.

In August 1998 the Board issued a decision in this appeal.  
The appellant appealed that decision, in part, to the United 
States Court of Appeals for Veterans Claims (CAVC).

In May 2000 the CAVC granted Appellee's Unopposed Motion for 
Remand and vacated, in part, the Board's August 1998 
decision.

In a September 2002 decision the Board determined the 
appellant had submitted new and material evidence to reopen 
her claim for revocation of the forfeiture of VA benefits 
under the provisions of 38 U.S.C.A. § 6103(a) (West 2002).

In March 2003 the RO affirmed their determination previously 
entered, and returned the case to the Board for further 
appellate review.

The Board remanded the case to the RO in June 2003 in order 
to furnish the appellant with a development letter consistent 
with the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The RO issued a VCAA letter 
in August 2003.  However, the VCAA letter pertained to a new 
and material evidence claim.  As noted above, the Board 
already reopened the claim in September 2002. 

In an October 2003 decision the Board denied appellant's 
claim.  In a February 2005 Joint Motion, VA and appellant 
asserted that appellant did not receive proper VCAA notice 
and therefore, could not knowingly waive any further 
application of the VCAA.  Based on this finding, VA and 
appellant moved to remand this matter.  In a February 2005 
Order, the Court remanded the claim to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, it does not appear that VA has specifically 
provided the appellant with notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as to the issue 
of entitlement to revocation of the forfeiture of the 
appellant's rights to Department of Veterans Affairs (VA) 
benefits under the provisions of 38 U.S.C.A. § 6103(a) (West 
2002).  As noted in the February 2005 Joint Motion for 
Remand, the VCAA letter sent in August 2003 pertained to an 
issue (new and material evidence) that is not before the 
Board at this time.  See Janssen v. Principi, 15 Vet. 
App. 370, 374 (2001) (waiver of a right requires that there 
be knowledge of the right and an intention to voluntarily and 
freely relinquish or surrender that right).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the VBA AMC for the 
following development:

1.  The VBA AMC must take any necessary 
action to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) as to the 
issue of entitlement to revocation of the 
forfeiture of the appellant's rights to 
Department of Veterans Affairs (VA) 
benefits under the provisions of 
38 U.S.C.A. § 6103(a) (West 2002).  In 
particular, the notice must inform the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the appellant is 
expected to provide and (4) request that 
the appellant provide any evidence in her 
possession that pertains to the claim.  
She must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information. 38 
U.S.C.A. § 5103(a) and (b) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  The AMC should review any additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.  If 
the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




